DETAILED ACTION
In the RCE filed 7/7/22, Applicant requested entry of the Response filed 6/1/22 in which Applicant amended claims 1-4 and 6. Currently, claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 7/7/22 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore et al (US 2011/0213287) in view of Collinson et al (US 2015/0182677) and Bodenschatz et al (US 2001/0001110) and further in view of Hartwell et al (WO 2015/193257). 
With respect to claims 1 and 11-14, Lattimore discloses a wound dressing (system 101 shown in fig 1; interpreted as being a wound dressing as it is configured for treating wounds – para [0003]) comprising an absorbent layer (porous pad 103; configured to channel exudate through the pad – para [0021] and thus is interpreted as being absorbent since it absorbs exudate from the wound and channels it through the pad), wherein the absorbent layer has a flat shape (as shown in fig 1) which is a polyurethane foam layer (para [0021]), with an upper side (side facing layer 107 in fig 1), which is coated with a protective layer (drape 107), which is a semi-occlusive polyurethane film (para [0022]), at least in areas (para [0022]; fig 1), and a lower side (side which includes wound contact layer 105 in fig 1), 
wherein at least one cut (202, 204, 208 and 210 – figs 2-3; para [0025-0030]) is incorporated into the absorbent layer (as shown in figs 1-3) to form at least one segment in a form of a sector that is separable from the absorbent layer (the cuts in pad 103 define detachable sections which can be removed by hand for sizing – para [0028-0030]; para [0028] - cuts can be made diagonally across pad 103 which would provide a configuration where the cut extends from a circumferential edge towards the center to pass diagonally across the pad; cuts may be circular or arcuate which would provide circular sector sections), and in that the absorbent layer (103) can be sealed in a waterproof and bacteria-proof manner (the drape 107 is used to “seal” the wound site – para [0022] line 1, and thus also seals the pad 103 positioned between the drape 107 and wound site as illustrated by the arrangement of the layers in fig 1) after separation of at least one segment from the layer by means of a detached adhesive section originating from the protective layer upon the simultaneous coverage of the at least one cut (the drape 107 has an adhesive provided on the underside – para [0022] and is interpreted as being capable of covering the pad 103 and underlying wound site even after sections of pad 103 are detached via the cuts in the pad 103 because drape 107 does not have removable sections and, therefore, the size/dimensions of the drape 107 remain the same even if sections are removed from pad 103 to make it smaller or change its shape; parts of the drape 107 that are not attached to the skin during positioning and/or adjustment of the pad are interpreted as being “detached” adhesive sections), which has at least one perforated dividing or tear line and/or at least one segment remaining in the layer (the cuts in pad 103 define detachable sections which can be removed by hand for sizing – para [0028-0030]; one or more of the sections can be detached while one or more sections remain in the pad 103).
	Lattimore discloses that the wound contact layer 105 on the lower side of pad 103 is designed to be “minimally adherent to a wound site” (para [0031]) but does not, however, explicitly disclose that the lower side is preferably coated with an adhesive layer which is an adhesive silicone layer.
	Collinson, however, teaches an analogous wound dressing for use in negative pressure wound therapy which includes a wound contact layer 2102 wherein a lower pressure sensitive adhesive may be provided on the lower surface 2101 of the wound dressing 2100 and may be helpful to adhere the wound dressing 2100 to the skin around a wound site whilst an upper pressure sensitive adhesive layer may be provided on the upper surface 2103 of the wound contact layer which may help the dressing maintain its integrity, wherein the pressure sensitive adhesive can be a silicone (para [0113]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added silicone adhesive to the wound contacting layer on the lower side of the absorbent layer of Lattimore in order to help adhere the device to a user’s skin.
	Lattimore also does not disclose that the absorbent layer has a truncated cone shape after separation of the at least one segment.
	Bodenschatz, however, teaches an adhesive bandage which includes a plurality of individual segments (abstract) which are flat (see cross-section configuration in fig 2 which shows that each segment has a thin, flat profile with no lumps or indentations) and that can have the form of a truncated cone (para [0022]). Thus, separating the individual segments from one another to utilize a single segment as a bandage would provide a dressing having a flat truncated cone shape after separation of the other segments. It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the dressing of Lattimore in view of Collinson so that the absorbent layer has a truncated cone shape after separation of the at least one segment like the bandage of Bodenschatz since applicant has not disclosed that shaping the dressing as a truncated cone solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for a wound dressing. 
	Lattimore also does not explicitly disclose that the absorbent layer is formed in a circular shape.
	Hartwell, however, teaches a wound dressing 300 which may include a layer 310 of absorbent material (para [0052]) wherein the layers forming the dressing “may have any of a number of perimeter shapes when viewed from above, as in Figure 3A. For example, the layers may have a rectangular, square, elongated, elliptical, circular or other shapes” (para [0045]). Thus, Hartwell is interpreted as teaching an absorbent layer that has a circular shape. It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the absorbent layer on the device of Lattimore in view of Collinson and further in view of Bodenschatz so that it is formed in a circular shape as taught by Hartwell, since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes that a person having ordinary skill in the art would find obvious for the purpose of providing an absorbent layer on a wound dressing.
	With respect to claim 2, Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell discloses the invention substantially as claimed (see rejection of claim 1) and Lattimore also discloses that the cut in the layer (202,204,208,210; para [0025]) extends in the direction of a center, such as a central point starting from a circumferential edge (para [0028] - cuts can be made diagonally across pad 103 which would provide a configuration where the cut extends from a circumferential edge towards the center to pass diagonally across the pad) and that the perforated dividing and/or tear lines are formed in the direction of the central point, starting from the circumferential edge, in a circular sector connected to the cut in the circumferential direction to form the separable segments in the form of circular sector sections (para [0028] - cuts may be circular or arcuate which would provide circular sector sections).
With respect to claim 3, Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell discloses the invention substantially as claimed (see rejection of claim 1) and Lattimore also discloses that the protective layer (107) is connected, such as bonded, to the upper side of the absorbent layer (as illustrated by the arrangement of layers in fig 1; drape 107 has adhesive on its underside which is interpreted as providing bonding to pad 103 – para [0022]) in the region outside of the separable circular sectors (para [0022] - the adhesive is used to secure drape 107 to the users skin and thus is interpreted as being provided outside of the peripheral boundary of the pad 103 and, thus, outside the separable sections of the pad), and that the detached adhesive section is an integral component of the protective layer and is connected to the protective layer along a bending line (parts of the drape 107 that are not attached to the skin during positioning and/or adjustment of the pad are interpreted as being “detached” adhesive sections and thus are integral parts of drape 107 and are defined at a line where the drape 107 is bent by a user to manipulate the pad provided beneath the drape) extending parallel or substantially parallel to the cut (drape 107 is interpreted as being capable of bending in any direction, including directions that are parallel or substantially parallel to cuts 202, 204, 208 and 210).
Lattimore does not, however, disclose that the protective layer is formed in a circular shape. 
Hartwell, however, further teaches that the dressing 300 includes a protective layer (cover layer 345 protects the wound/tissue from bacterial contamination and thus is interpreted as being a “protective” layer – see para [0064]) and that the layers forming the dressing “may have any of a number of perimeter shapes when viewed from above, as in Figure 3A. For example, the layers may have a rectangular, square, elongated, elliptical, circular or other shapes” (para [0045]).  Thus, Hartwell is interpreted as teaching that the protective cover layer 345 can have a circular shape. It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the protective layer in the device of Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell in a circular as taught by Hartwell since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a protective layer in a negative pressure wound dressing.
With respect to claim 7, Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell discloses the invention substantially as claimed (see rejection of claim 1) and Lattimore also discloses that the detached adhesive section has an area that is greater than an area spanned by circular sector sections (detachable areas 212a,212b,214a,214b are circular sector sections as shown in fig 3 and are smaller in area than the detachable area 216 at the center as shown in fig 3).
With respect to claim 8, Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell discloses the invention substantially as claimed (see rejection of claim 1) and Lattimore also discloses that the detached adhesive section has an adhesive surface (the wound contact layer 105 is on one side of the pad 103 as shown in fig 1 and thereby covers one side of the detachable area 216 in pad 103; the wound contact layer 105 is described as being “minimally adherent” and thus is interpreted as being a surface that is at least partly adhesive – see para [0031]).
	Lattimore does not explicitly disclose that the detached adhesive section is covered with a cover film, but Lattimore does teach that a release layer can be disposed over the adhesive layer on drape 107 to protect it prior to use and facilitate handling of the drape. Since the wound contact layer 105 is at least partly adhesive (as discussed above) it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have also provided a release sheet such as a cover film over the adhesive surface of layer 105 like the release sheet provided over the adhesive on drape 107 in order to protect the adhesive prior to use and facilitate handling of layer.
	With respect to claim 9, Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell discloses the invention substantially as claimed (see rejection of claim 1) and Lattimore also discloses that the absorbent layer (103) is a PU foam layer (para [0021]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore et al (US 2011/0213287) in view of Collinson et al (US 2015/0182677), Bodenschatz et al (US 2001/0001110) and Hartwell et al (WO 2015/193257) and further in view of Kornerup (WO97/21459).
With respect to claim 4, Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell discloses the invention substantially as claimed (see rejection of claim 1) and Lattimore also discloses that the absorbent layer (103) is coated with the protective layer (107) over the entire surface (drape 107 provides a seal by attaching to the skin and thus inherently covers or coats the entire surface of pad 103 in order to attach to skin around the pad), wherein the cut (202, 204, 208, 210) as well as the perforated dividing and/or tear lines (the cuts are in the form of perforated tear lines as shown in fig 1; para [0025-0030]) are formed in the absorbent layer (103; fig 1). 
Lattimore does not, however, disclose that the protective layer is formed in a circular shape. 
Hartwell, however, further teaches that the dressing 300 includes a protective layer (cover layer 345 protects the wound/tissue from bacterial contamination and thus is interpreted as being a “protective” layer – see para [0064]) and that the layers forming the dressing “may have any of a number of perimeter shapes when viewed from above, as in Figure 3A. For example, the layers may have a rectangular, square, elongated, elliptical, circular or other shapes” (para [0045]).  Thus, Hartwell is interpreted as teaching that the protective cover layer 345 can have a circular shape. It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the protective layer in the device of Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell in a circular as taught by Hartwell since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a protective layer in a negative pressure wound dressing.
Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell does not, however, disclose that the perforated dividing and/or tear lines are formed in the protective layer, wherein the detached adhesive section is formed as a separate adhesive section, comprising a tab, which is connected, such as bonded, on a surface of the protective layer along the cut, wherein the adhesive section extends, in the form of a fin, from the tab along a bending line.
Kornerup, however, teaches an adhesive plaster which includes a detached adhesive section which permits fixation of a drainage tube relative to a skin surface (abstract) wherein the device includes a protective layer having perforated dividing and/or tear lines (slit 42 in plaster component 41; fig 4a) and a detached adhesive section (adhesive section 43 which has 3 sides detached from the remainder of plaster 41 as shown in figs 1-3 and 4a) formed as a separate adhesive section (as shown in figure 4a, section 43 has its own individual cover sheet 48 covering its adhesive surface and, therefore, the section is interpreted as being a “separate” adhesive section), comprising a tab (section 43 is configured as a flap or tab as shown in figures 1-2 and 4a), which is connected, such as bonded, on a surface of the protective layer along the cut (section 43 is attached along one side to plaster 41 and is attached adjacent to the slit 42 as shown i.e. in fig 4a), wherein the adhesive section extends, in the form of a fin, from the tab along a bending line (the adhesive section 43 extends as a flap/fin/tab from a bending line formed along the side that is attached to plaster 41 as shown in fig 4a; section 43 bends back and forth along the bending line to expose the central opening as shown in figs 1-2 and 4a or cover it as shown in fig 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the protective layer of Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell so that the detached adhesive section is formed as a separate adhesive section, comprising a tab, which is connected, such as bonded, on a surface of the protective layer along the cut, wherein the adhesive section extends, in the form of a fin, from the tab along a bending line, as in Kornerup, in order to permit fixation of a drainage tube relative to a skin surface while also creating a sealing of the entrance of the drainage tube and ensuring that the tube is not bent upon itself (abstract; page 2 lines 28-33).
With respect to claim 5, Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the protective layer has two sections, wherein a first section is formed in a semicircular shape and is connected, such as bonded, to the upper side of the absorbent layer over the entire surface, and wherein a second section is formed in a semicircular shape and has a first partial region, which is connected, such as bonded, to the upper side, and a second partial region, which is connected to the first partial region via a bending line and forms the detached adhesive section.
Kornerup, however, teaches an adhesive plaster which includes a protective layer that has two sections (slit 42 divides the plaster 41 into two sections), wherein a first section is formed in a semicircular shape (plaster 41 has rounded corners/edges and thus each side divided by slit 42 is interpreted as having a semicircular shape) and is connected, such as bonded, to the upper side of the absorbent layer over the entire surface (attached via connecting member 31 over the entire upper surface of the layer 21 which is a hydrocolloid material – pg 10 lines 6-15; fig 4a; the hydrocolloid material is interpreted as being absorbent), and wherein a second section is formed in a semicircular shape (plaster 41 has rounded corners/edges and thus each side divided by slit 42 is interpreted as having a semicircular shape) and has a first partial region (side of plaster 41 on left side of section 43 in fig 4a), which is connected, such as bonded, to the upper side (attached via connecting member 31 to the upper surface of the layer 21), and a second partial region (part of the side of plaster 41 that is defined as the adhesive section 43 as shown in fig 4a), which is connected to the first partial region via a bending line (the section 43 is connected to the plaster 41 on the left side of slit 42 in fig 42 along a bending line as shown in fig 4a) and forms the detached adhesive section (adhesive section 43 which has 3 sides detached from the remainder of plaster 41 as shown in figs 1-3 and 4a). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the protective layer of Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell so that the protective layer has two sections, wherein a first section is formed in a semicircular shape and is connected, such as bonded, to the upper side of the absorbent layer over the entire surface, and wherein a second section is formed in a semicircular shape and has a first partial region, which is connected, such as bonded, to the upper side, and a second partial region, which is connected to the first partial region via a bending line and forms the detached adhesive section, as in Kornerup, in order to permit fixation of a drainage tube relative to a skin surface while also creating a sealing of the entrance of the drainage tube and ensuring that the tube is not bent upon itself (abstract; page 2 lines 28-33).
With respect to claim 6, Lattimore in view of Collinson, Bodenschatz and Hartwell and further in view of Kornerup discloses the invention substantially as claimed (see rejection of claim 4) and Kornerup further teaches first and second sections (side of plaster 41 to the left of slit 42 and adhesive section 43 shown in fig 4a) that form an overlapping region along a diagonal (the section 43 is capable of folding over the side of plaster 41 located to the left of slit 42 in fig 4a which will result in overlap along at least part of a diagonal region running from the top left corner to the lower right corner of the plaster 41). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the protective layer of Lattimore in view of Collinson, Bodenschatz and Hartwell and further in view of Kornerup to include first and second sections that form an overlapping region along a diagonal, as in Kornerup, in order to provide a section that is capable of bending in opposing directions to open or close a central opening in the plaster to permit fixation of a drainage tube relative to a skin surface while also creating a sealing of the entrance of the drainage tube and ensuring that the tube is not bent upon itself (abstract; page 2 lines 28-33).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore et al (US 2011/0213287) in view of Collinson et al (US 2015/0182677), Bodenschatz et al (US 2001/0001110) and Hartwell et al (WO 2015/193257) and further in view of KO et al (US 2015/0032069).
With respect to claim 10, Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that a carbon fiber fabric is arranged between a lower side of the absorbent layer and the adhesive layer. 
KO, however, teaches a wound dressing which comprises a textile layer 11 that is a polyacrylonitrile-based activated carbon fiber textile that is adhered to an absorbent layer 12 to form the dressing 1 shown in fig 1 (para [0021]). Additionally, KO teaches that “activated carbon material is often applied to manufacture of wound covering because the absorption ability of the activated carbon material is superior to that of the conventional medical gauze” (para [0004]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a carbon fiber fabric to the absorbent layer in the device of Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell in order to improve absorption.
KO does not explicitly teach that the carbon fiber layer is provided between a lower side of the absorbent layer and an adhesive layer, but KO does teach that the absorbent layer is provided on the side facing away from a wound (abstract) and that the carbon fiber layer is on the side facing or in contact with the wound (para [0006]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have positioned the carbon fiber layer of KO between the lower side of the absorbent layer and the adhesive layer of the device of Lattimore in view of Collinson and Bodenschatz and further in view of Hartwell in order to provide the carbon fiber in direct contact with a wound surface for optimal absorption and uptake of exudate from the wound. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/1/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-11 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunt et al (US 2004/0030304) teaches a negative pressure dressing which includes a protective layer (sealing patch 22) that is circular (para [0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786